Citation Nr: 0423432	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, also claimed as heart disease.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for a back injury, 
variously characterized as a herniated disc, arthritis, 
degenerative changes of the lumbar spine and cervical and 
thoracic spine injury.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hepatitis C, previously claimed as a liver 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought.  

The issues as to whether claims of entitlement to service 
connection for hiatal hernia and for hepatitis C, previously 
claimed as a liver condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The medical evidence of record reflects that it is at 
least as likely as not that coronary artery disease is 
related to service. 

3.  The claims file does not include medical evidence of a 
nexus between a back injury, variously characterized as a 
herniated disc, arthritis, degenerative changes of the lumbar 
spine and cervical and thoracic spine injury and the 
veteran's military service.  

4.  In an unappealed rating decision dated in July 1994, the 
RO denied the veteran entitlement to service connection for a 
liver disorder.

5.  That evidence associated with the claims file subsequent 
to the July 1994 decision which is neither cumulative nor 
redundant, raises a reasonable possibility of substantiating 
the claim and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.
.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
coronary artery disease was incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2003). 

2.  A back disorder, variously characterized, was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

3.  The July 1994 RO decision which denied entitlement to 
service connection for a liver disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003). 

4.  New and material evidence to reopen the claim for service 
connection for a liver disorder has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently, 38 U.S.C.A. § 5107 was amended to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was recently enacted, it 
was considered by the RO in the context of the current 
appeal.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with notice of the requirements necessary to substantiate the 
claims in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Here, the initial VCAA notice was provided in July 2002, 
prior to the initial rating decision of January 2003. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Furthermore, the veteran 
was provided additional VCAA notice in March 2003.  
Furthermore, the Statement of the Case of July 2003, issued 
after the various VCAA notices, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of such notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Coronary Artery Disease

The veteran contends that he was treated in service for chest 
pains that that his symptomatology represented onset of a 
cardiac condition.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

It is noted, however, that one service record, dated March 30 
1984, reflects the veteran was afforded a chest X-ray in 
connection with an orthopedic procedure and, while the X-ray 
report reflected the absence of abnormality of the heart, 
atherosclerosis of the aorta was specifically identified.  
Impression was arteriosclerotic aorta, as reported by a 
Captain in the Air Force Medical Corps.  Another chest X-ray 
was afforded on April 1, 1984 and produced the impression of 
normal chest.  That latter report was prepared by a different 
commissioned officer and was silent as to any 
atherosclerosis.  The Board observes that a VA examination of 
December 1984, shortly after the veteran's military 
discharge, noted no cardiac abnormality despite that the C-
file was unavailable.  

Another post-service VA examination, completed in January 
1985, that shows an examination of the cardiovascular system 
revealed the cardiac rate and rhythm were then regular.  
There were no murmurs or friction rubs heard, the PMI was not 
displaced and the peripheral vessels were intact.  Blood 
pressure standing was 98/60, recumbent 110/68, and sitting 
100/50.  A record by a private physician dated September 27, 
1993, notes no evidence of acute cardiopulmonary disease.  It 
was not until February 2002 that coronary artery disease was 
noted.  At that time, chronic total occlusion of mid right 
coronary artery was noted.  There was also severe disease of 
the left anterior descending coronary artery.

There is scant evidence of coronary artery pathology in 
service, but the X-ray evidence from March 30, 1984 is 
evidence of such pathology.  On the one hand, the absence of 
subsequent findings may be viewed to weigh against the claim; 
on the other hand, the scarcity of subsequent findings may be 
reflective of a less thorough examination than the March 30, 
1984 X-ray report.  Under the circumstances, the Board 
considers that the evidence is in equipoise. 

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  In consideration of the 
foregoing, the Board considers that entitlement to service 
connection for coronary artery disease is warranted.



Back Injury

The claimed disability is variously advanced as a back 
injury, herniated disc, lumbar spine injury with degenerative 
changes as well as cervical and thoracic spine injuries.  

The veteran reported a few complaints of back pain over his 
20 years in service; those complaints did not generate a 
diagnosis as to any of the claimed disorders.  There were no 
clinical findings as to any of the claimed spinal disorder on 
the veteran's separation examination of March 1984.  On 
examination of the musculoskeletal system afforded in 
December 1984, X-rays of the cervical spine revealed a very 
small spur formation involving the 3rd cervical vertebra and 
a partial sacralization of the fifth lumbar vertebra with no 
other significant abnormalities.  Significantly, there were 
no diagnosed abnormalities of the spine in the examination 
report apart from rotoscoliosis, which was considered as a 
congenital condition in an April 29, 1987 decision by the 
Board.  The Board additionally notes that a November 1985 
private examination report documented the absence of any 
evidence of osteoarthritis in any joint on X-ray.  

The Board considers that the evidence does not demonstrate 
that the back complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  Similarly, there is no medical evidence tending to 
show that the symptoms in service represented a chronic 
disability(ies) rather than acute and transitory conditions.

Private records reflect onset of considerable back pain in 
March 1997 with pain running down the veteran's right leg.  
Although the veteran reported pain in his back before that 
time, he indicated that he felt that he had sustained the 
back injury on March 5, 1997.  A herniated disc at L5-S1 was 
identified on MRI shortly thereafter in May 1997.  A badly 
degenerated disc at L3-4 was also identified on discogram in 
July 1997.  The veteran underwent surgery to include disc 
excision and interbody cage fusion inter alia in July 1997.  

Although the claims file was unavailable for the VA 
examination in December 1984, the orthopedic examination 
appears to have been quite thorough and was supported by 
clinical and diagnostic tests, which renders the absence of 
the claims file only of nominal significance.  That 
examination as well as the subsequent private examination 
report in the following year failed to identify the claimed 
pathology.  The claimed disorders were not diagnosed until 
many years after service, which weighs against associating 
the claimed disorders to service.  Moreover, the claims file 
does not include medical evidence of a nexus between the 
claimed disorders and the veteran's military service.  Under 
the circumstances, the preponderance of the evidence is 
against the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

New and Material Evidence Hepatitis C 

In July 1994 the RO denied the appellant's claim for 
entitlement to service connection for a liver condition.  The 
decision was not appealed, and became final.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.

The Board is mindful that the RO initially determined that 
new and material evidence had been submitted.  Following that 
determination, the RO, upon further review of the evidence, 
determined that no new and material evidence had been 
submitted in a July 2003 Statement of the Case and denied the 
claim.  

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

Pertinent evidence of record in July 1994 when the claim was 
previously denied by the RO, reflect liver enzyme elevation 
in October 1993 and the absence of treatment or a diagnosis 
of a liver disorder.  

The veteran had another elevated liver enzymes in January 
2000, which produced findings on examination of a slightly 
enlarged lever, mild hepatomegaly, and diffuse fatty 
infiltration of the liver.  Accompanying blood serum tests 
were not specifically interpreted, although serum tests for 
HBsAb and HBcTAb were positive.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in July 1994, the claim 
failed because, while liver enzymes were elevated, the 
evidence did not demonstrate hepatitis or a disease derived 
therefrom.  The evidence recently submitted, while largely 
redundant, to the extent that the veteran still has elevated 
liver function, now demonstrates mild hepatomegaly, and 
diffuse fatty infiltration of the liver as well as positive 
serum tests for HBsAb and HbcTAb.

Under the circumstances, the Board believes that the January 
2000 examination report is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In other words, the report constitutes new and material 
evidence, and the veteran's claim has therefore been 
reopened.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.



ORDER

Entitlement to service connection for coronary artery disease 
is granted. 

Entitlement to service connection for a back disorder, 
variously characterized, is denied. 

The veteran's claim of entitlement to service connection for 
a liver disorder, now claimed as Hepatitis C, is reopened.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision.


REMAND

The veteran has indicated that a physician has told him that 
he has an enlarged liver that was attributable to Hepatitis 
C.  The veteran should contact the physician who told him of 
that association and request that the physician supply a 
statement to that effect.  

Moreover, the medical record is unclear as to whether the 
veteran currently has Hepatitis because serology results 
associated with a January 200 examination, while reflecting 
some positive results, were not interpreted.  In addition, 
the Board feels that a medical would be helpful in reaching a 
fair disposition as to the claim.

Service medical records reflect an entry on February 10,1969 
that shows a finding of gastritis secondary to alcohol.  A 
Medical Evaluation Board Proceeding on March 5, 1984 noted 
the veteran complained of frequent indigestion in 1976, which 
was attributed to spicy or greasy foods; however, there was 
no finding of a hiatal hernia or reflux disease.  The Report 
of Medical examination for separation from service dated 
March 5, 1984, showed the abdomen and viscera to be 
"normal" and made no diagnosis regarding a disability 
related to hiatal hernia or a stomach condition.  The 
examination of the digestive system in December 1984, one 
month after separation, was negative for any pertinent 
pathology; however, the veteran did report symptoms of 
indigestion.  

The Board additionally observes that a claim for entitlement 
to service connection of a stomach condition was denied in a 
rating decision dated July 18, 1994.  At that time, evidence 
of a diagnosed stomach disorder was not of record.  
Nevertheless, the veteran complained of worsening problems 
with indigestion.  

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  There was no diagnosed stomach pathology in service.  
Similarly, there is no medical evidence tending to show that 
the symptoms in service represented a chronic disability(ies) 
rather than acute and transitory conditions.  

Nevertheless, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  It bears emphasis 
that if there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The Board notes that the veteran has recently presented 
evidence, dating from April 2001, demonstrating that he now 
has a hiatal hernia.  The Board also notes that the veteran 
has a history of smoking and at least one record from 
September 1993 reports that the veteran does drink a lot of 
caffeine.  However, no significance has been attributed 
thereto by any medical professional.  Nevertheless, the Board 
considers that a medical opinion would be helpful in 
determining whether the veteran's current hiatal hernia is 
related to service or continuing complaints of indigestion 
since service.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:  

1.  The veteran should be afforded a 
reasonable period to obtain a statement 
from the physician who is alleged to have 
told him that he suffers from an enlarged 
liver as the result of Hepatitis C.

2.  Thereafter, the claims file should be 
referred to a VA physician.  The examiner 
is requested to review the claims folder, 
including the service medical records and 
document that such review was completed.  
Based on this review, the examiner is 
requested to offer opinions as to: 

A)  Whether the veteran has a liver 
disorder due to a diagnosable 
entity.  The examiner's attention is 
invited to a January 2000 
examination report along with 
associated blood test results.  If a 
diagnosable entity is identified, 
the examiner is requested to opine 
as to whether it is as likely as not 
that such pathology is etiologically 
related to, and/or has been 
aggravated by, the veteran's 
service.  If and only if Hepatitis 
is diagnosed the examiner is 
additionally requested to set forth 
any known risk factor for hepatitis 
to which the veteran was exposed in 
service as identified in service 
medical records.

B) Whether it is as least as likely 
as not that the veteran's hiatal 
hernia condition is etiologically 
related to, and/or has been 
aggravated by, the veteran's service 
or whether it is as likely as not 
that the veteran's complaints of 
indigestion after service represent 
continuity of symptomatology of a 
hiatal hernia.  The examiner's 
attention is invited to a September 
1993 hospitalization for cardiac 
complaints.  

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.

3.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



